--------------------------------------------------------------------------------

Exhibit 10.2


EMPLOYMENT AGREEMENT
 
This Employment Agreement (this "Agreement") is entered into as of April 2, 2007
(the "Effective Date"), by and between Internap Network Services Corporation
(the "Company" or "Internap") and Richard Dobb ("Executive") (collectively the
"Parties").
 
1. Position and Duties. Executive shall serve as Vice President and General
Counsel for the Company, with such duties, authorities and responsibilities as
are commensurate with such position. Executive initially shall report to the
Chief Executive Officer. Executive shall work from the Company’s offices in
Atlanta, Georgia.
 
2. Base Salary. Executive shall receive an annual base salary of $240,000 ("Base
Salary"). Payment of Base Salary shall be subject to standard payroll tax
withholdings and deductions. Executive's Base Salary shall be paid semi-monthly
in accordance with the Company's standard payroll practices. Executive's Base
Salary may be increased from time to time by the Company's Chief Executive
Officer (“CEO”) and in consultation with the Company's Board of Directors or the
Compensation Committee of such Board of Directors (in either case, the "Board")
in their sole and absolute discretion.
 
3. Performance-Based Bonus. Executive will be eligible to participate in
Internap’s annual incentive bonus plan as in effect for any calendar year during
the Term ("Incentive Plan"). Executive’s entitlement to a bonus under the
Incentive Plan will be based on the Company’s achievements of its goals and
Executive’s individual performance, as determined by the Company or the Board,
as the case may be, in their sole and absolute discretion. Executive’s initial
bonus opportunity under the Incentive Plan will be up to 45% of Executive’s
annual Base Salary, subject to the terms and conditions of the Incentive Plan.
Executive will be entitled to earn the full bonus opportunity for 2007 based on
the company achievement of goals under the Incentive Plan during the applicable
Incentive Plan year.
 
4. Equity Compensation. The Company and Executive acknowledge that the CEO shall
recommend to the Board that the Company issue to Executive 30,000 restricted
shares of the Company’s common stock, which, if approved by the Board, shall
vest in annual increments of 25% commencing on the first anniversary of the date
of issuance, subject to the terms and conditions of the relevant equity
compensation plan(s) and related restricted stock agreement(s) (the "Restricted
Shares").
 
5. Employee Benefits. Executive shall be entitled to participate in all employee
benefit, welfare and other plans and programs generally applicable to employees
of the Company. Except as provided herein, the Company reserves the right to
modify Executive’s compensation and benefits from time to time, as it deems
necessary in its sole and absolute discretion, so long as Executive continues to
receive healthcare and life insurance benefits that are comparable to other
similarly situated employees.
 

--------------------------------------------------------------------------------


 
6. Vacation. Executive shall accrue twenty (20) days of combined vacation/sick
leave annually. Executive also shall receive three (3) personal days each year.
Executive shall have the right to carry over unused vacation from any one-year
period to any other subsequent one-year period.
 
7. Nature of Employment. Executive’s employment with the Company shall be
at-will. Both Executive and the Company shall have the right to terminate the
employment relationship at any time, with or without cause, and with or without
advance notice.
 
8. Severance Payments. Upon Executive’s termination of employment (i) by the
Company without Cause (as defined herein), or (ii) by Executive for Good Reason
(as defined herein), Executive shall receive a cash severance payment equal to
Executive’s then-current annual Base Salary. Payment of the severance amount set
forth in this Section 8 shall be subject to standard payroll tax withholdings
and deductions.
 
Upon Executive’s termination of employment (i) by the Company without Cause, or
(ii) by Executive for Good Reason, all of Executive’s unvested Restricted Shares
and other equity awards if any, shall cease vesting and shall be subject to
repurchase and/or termination in accordance with the terms of the applicable
restricted stock agreement.
 
Notwithstanding anything contained herein to the contrary, Executive shall not
be entitled to any benefits or rights under this Section 8 to the extent
Executive also is eligible for payments and/or benefits under Section 9 hereof.
 
9. Change in Control Payments and Acceleration. If Executive’s employment is
involuntarily terminated by the Company without Cause or Executive voluntary
terminates his employment for Good Reason, in either case within 12 months after
a Change in Control, then (i) the Company shall pay Executive a cash severance
payment equal to the sum of Executive’s then-current annual Base Salary plus the
maximum target Bonus under the Incentive Plan and (ii) all of Executive’s
unvested Restricted Shares, if any, shall become fully vested and free of
restrictions. Payment of the payments set forth in this Section 9 shall be
subject to standard payroll tax withholdings and deductions.
 
If Executive is terminated pursuant to this Section 9, then Executive will
continue to receive the healthcare and life insurance coverages in effect on his
date of termination for twenty-four (24) months after the date of termination
pursuant to this Section 9 just as if he had remained an active employee of the
Company, subject to Executive paying the customary employee portion of such
coverages, provided that if the Company cannot continue to cover Executive under
its plans, the Company will separately provide Executive with comparable
coverages (the Company’s obligation to pay the premiums of such comparable
coverages shall not exceed the amount the Company paid on behalf of Executive
for the healthcare and life insurance coverages the Company provided to
Executive in the month immediately preceding Employee’s termination (the
“Monthly Coverage Limitation Amount”)) or pay Executive in a lump sum the costs
of such coverages (subject to the Monthly Coverage Limitation Amount).
 

--------------------------------------------------------------------------------


 
For purposes of this Agreement, "Change in Control" shall mean the happening of
any of the following events:
 
(i) An acquisition by any individual, entity or group (within the meaning of
Section 13 (d) (3) or 14 (d) (2) of the Exchange Act) (an "Entity") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); excluding, however, the following: (1) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) any acquisition by the
Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (4) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (ii) of this Section;
 
(ii) The approval by the stockholders of the Company of a merger, reorganization
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (each, a "Corporate Transaction") or, if consummation of
such Corporate Transaction is subject, at the time of such approval by
stockholders, to the consent of any government or governmental agency, the
obtaining of such consent (either explicitly or implicitly by consummation);
excluding however, such a Corporate Transaction pursuant to which (A) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Corporate Transaction will
beneficially own, directly or indirectly, more than 60% of, respectively, the
outstanding shares of common stock, and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation or other Person which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries (a
"Parent Company")) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (B)
no Entity (other than the Company, any employee benefit plan (or related trust)
of the Company, such corporation resulting from such Corporate Transaction or,
if reference was made to equity ownership of any Parent Company for purposes of
determining whether clause (A) above is satisfied in connection with the
applicable Corporate Transaction, such Parent Company) will beneficially own,
directly or indirectly, 50% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors unless such ownership
resulted solely from ownership of securities of the Company prior to the
Corporate Transaction, and (C) individuals who were members of the Incumbent
Board will immediately after the consummation of the Corporate Transaction
constitute at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction (or, if reference was made
to equity ownership of any Parent Company for purposes of determining whether
clause (A) above is satisfied in connection with the applicable Corporate
Transaction, of the Parent Company); or
 

--------------------------------------------------------------------------------


 
(iii) The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
 
For purposes of this Agreement, “Cause” shall mean:
 
(i) Executive’s conviction (including a plea of guilty or nolo contendere) of a
crime involving theft, fraud, dishonesty or moral turpitude;
 
(ii) violation by Executive of the Company’s Code of Conduct or other material
policies;
 
(iii) gross omission or gross dereliction of any statutory, common law or other
duty of loyalty to the Company or any of its affiliates; or
 
(iv) repeated failure to carry out the duties of Executive’s position despite
specific instructions to do so.
 
Executive shall not be deemed to have been terminated for “Cause” until there
shall have been delivered to him written notice, not less than ten (10) days
prior to the proposed termination date, specifying the basis for such
termination.
 
For purposes of this Agreement, Good Reason shall mean any one of the following
events which occurs without Executive’s written consent: (i) any material
diminution in Executive’s title, authority or responsibility; (ii) any material
reduction in Executive’s then current total compensation from that compensation
paid by the Company in the prior fiscal year; or (iii) a change of more than
fifty (50) miles Executive's permanent workplace without Executive's consent.
 
10. Parachute Payments. If any cash compensation payment, employee benefits or
acceleration of vesting of stock options or other stock awards Executive would
receive in connection with a Change in Control ("Payment") would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the "Code"), and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then such Payment shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless Executive
elects in writing a different order: reduction of cash payments; reduction of
employee benefits; and cancellation of accelerated vesting of stock awards. In
the event that acceleration of vesting of stock award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of Executive’s stock awards unless Executive elects in writing
a different order for cancellation. The accounting firm engaged by the
 

--------------------------------------------------------------------------------


 
Company for general audit purposes as of the day prior to the effective date of
the Change in Control shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the Change in Control, the Company
shall appoint a nationally recognized accounting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder. The
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment arises (if requested at that time by the Company
or Executive) or at such other time as requested by the Company or Executive. If
the accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determination of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.
 
11. Release. Notwithstanding anything to the contrary contained in this
Agreement, upon termination of Executive’s employment, unless Executive shall
have executed and provided the Company with an effective release in a form
reasonably satisfactory to the Company by which Executive releases the Company
from any and all claims of any kind, Executive shall not receive any severance
payments or benefits provided under this Agreement.
 
12. Confidentiality. Executive agrees that information not generally known to
the public to which he will be exposed as a result of his employment by the
Company is confidential information that belongs to the Company. This includes
information developed by Executive, alone or with others, or entrusted to the
Company by its customers or others. The Company’s confidential information
includes, without limitation, information relating to the Company’s trade
secrets, research and development, inventions, know-how, software, procedures,
accounting, marketing, sales, creative and marketing strategies, employee
salaries and compensation, and the identities of customers and active prospects
to the extent not publicly disclosed (collectively, "Confidential Information").
Executive will hold the Company’s Confidential Information in strict confidence,
and not disclose or use it during the No Disclosure Term (as defined below),
except as authorized by the Company and for the Company’s benefit.
 
 
 

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “No Disclosure Term” shall mean during the time
period Executive is employed by the Company and for a period of two (2) years
after Executive’s employment is terminated.
 
Executive further acknowledges and agrees that in order to enable the Company to
perform services for its customers or clients, such customers or clients may
furnish to the Company certain Confidential Information, that the goodwill
afforded to the Company depends upon the Company and its employees preserving
the confidentiality of such information, and that such information shall be
treated as Confidential Information of the Company for all purposes under this
Agreement subject to the No Disclosure Term.
 
Executive agrees that if Executive breaches this Section 11: (i) the Company
would suffer irreparable harm; (ii) it would be difficult to determine damages,
and money damages alone would be an inadequate remedy for the injuries suffered
by the Company, and (iii) if the Company seeks injunctive relief to enforce this
Agreement, Executive will waive and will not (a) assert any defense that the
Company has an adequate remedy at law with respect to the breach, (b) require
that the Company submit proof of the economic value of any Trade Secret or
Confidential Information, or (c) require the Company to post a bond or any other
security.
 
13. No Restrictions. Executive represents to the Company that he has not
executed or is not bound by any non-competition covenant or non-solicitation
covenant or any other undertaking similar to either of the foregoing that would
prevent him from performing the duties and responsibilities of the position set
forth in Section 1 of this Agreement.
 
14. General Provisions. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
successors, assigns, heirs, executors, administrators, except that Executive may
not assign any of his duties hereunder and Executive may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.
 
This Agreement, together with the Exhibits, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Parties with regard to
the subject matter hereof. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises or representations.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Georgia, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the Parties hereto or their respective
successors and legal representatives. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. If any provision in this Agreement is
determined to be invalid, illegal, or unenforceable, in whole or in part, the
remaining provisions and any partially enforceable provisions shall remain in
full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
Executive agrees that any claim arising out of or relating to this Agreement
shall be brought in a state or federal court of competent jurisdiction in
Georgia. Executive consents to the personal jurisdiction of the state and/or
federal courts located in Georgia. Executive waives (i) any objection to
jurisdiction or venue, or (ii) any defense claiming lack of jurisdiction or
improper venue, in any action brought in such courts.
 
A failure of Executive or the Company to insist upon strict compliance with any
provision of this Agreement or the failure to assert any right Executive or the
Company may have hereunder shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.
 
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.




INTERNAP NETWORK SERVICES
CORPORATION
RICHARD DOBB
 
 
By: /s/ Eric Suddith     
/s/ Richard Dobb     
Name: Eric Suddith
 Richard Dobb
Title: Vice President, Human Resources
 

 